IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ZION BULLITT AVENUE LIMITED               : No. 45 WAL 2017
PARTNERSHIP,                              :
                                          : Petition for Allowance of Appeal from
                   Petitioner             : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
WESTMORELAND COUNTY TAX CLAIM             :
BUREAU,                                   :
                                          :
                   Respondent             :
                                          :
             v.                           :
                                          :
MOWEEN TRUST,                             :
                                          :
                   Respondent             :
                                          :
RE: TAX MAP NO. 29-01-10-0-156            :
                                          :
                                          :
                                          :
                                          :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of July, 2017, the Application for Leave to Supplement

Petition for Allowance of Appeal is GRANTED and the Petition for Allowance of Appeal

is DENIED.